TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00147-CV




                                    In re Mark McCandless




                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                            MEMORANDUM OPINION


               The petition for writ of mandamus and the motion for temporary relief are denied.

See Tex. R. App. P. 52.8(a); id. R. 52.10.



                                             __________________________________________
                                             Edward Smith, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Filed: March 14, 2019